 1 ROBERT A. RABBAT (SBN 12633)
     Email: rrabbat@enensteinlaw.com
 2 ENENSTEIN PHAM & GLASS
     11920 Southern Highlands Parkway, Suite 103
 3 Las Vegas, Nevada 89141
     Phone: (702) 468-0808
 4 Fax:      (702) 920-8228
     Attorney for Specially Appearing Defendants
 5   Jiangtian Sun and Sun Time Piece Trade, LLC
 6
                                   UNITED STATES DISTRICT COURT
 7
 8                                     DISTRICT OF NEVADA
 9
      HAYDEN KHO, JR., and VICTORIA G.                 Case No. 2:19-cv-00596-JCM-CWH
10    BELO, individually, and as husband and
      wife,                                             JOINT STIPULATION AND
11
                                                        [PROPOSED] ORDER EXTENDING
                     Plaintiffs,                        TIME FOR SPECIALLY APPEARING
12
        v.                                              DEFENDANTS JIANGTIAN SUN AND
13                                                      SUN TIME PIECE TRADE, LLC TO
      JIANGTIAN SUN, individually, and SUN              FILE RESPONSIVE PLEADING TO
14    TIME PIECE TRADE, LLC, a Nevada                   PLAINTIFFS’ COMPLAINT
      Limited Liability Company; DOES 1 through
15    10, inclusive; DOES & ROES                        Complaint Filed: April 8, 2019
      CORPORATIONS ENTITIES 1 through 10
16    inclusive;
                                                        Current Response Deadline:
17                   Defendants.                        May 1 and 3, 2019
18                                                      Proposed New Response Deadline:
                                                        May 22, 2019
19
20
21
22
23
24
25
26
27
28
                                                   1
           JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR
        DEFENDANTS TO FILE RESPONSIVE PLEADING TO PLAINTIFFS’ COMPLAINT
 1           Plaintiffs Hayden Kho, Jr. and Victoria G. Belo (“Plaintiffs”) and Specially Appearing

 2 Defendants Jiangtian Sun and Sun Time Piece Trade, LLC (“Specially Appearing Defendants”)
 3 by and through their respective counsel of record, hereby stipulate and agree, with the Court’s
 4 approval, as follows:
 5                                              RECITALS

 6           WHEREAS, Plaintiffs filed a complaint (the “Complaint”) in this action initiating Case

 7 No. 2:19-cv-00596-JCM-CWH on April 8, 2019 (See ECF No. 1.);
 8           WHEREAS, Specially Appearing Defendants’ deadline to answer or otherwise respond to

 9 Plaintiffs’ Complaint is currently May 1 and 3, 2019;
10           WHEREAS, Plaintiffs agree to an extension until May 22, 2019 for the Specially

11 Appearing Defendants to respond to the Complaint due to Specially Appearing Defendants recent
12 acquisition of counsel;
13           WHEREAS, the Specially Appearing Defendants have not previously sought any

14 extensions of time to respond to the Complaint;
15           NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties, through

16 their counsel, as follows:
17 / / /
18
19
20
21
22
23
24
25
26
27
28
                                                     2
              JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR
           DEFENDANTS TO FILE RESPONSIVE PLEADING TO PLAINTIFFS’ COMPLAINT
 1            Specially Appearing Defendants will file their responsive pleading to the Complaint

 2             by or on May 22, 2019.

 3 SO STIPULATED.
 4
 5 DATED: May 13, 2019                             ENENSTEIN PHAM & GLASS

 6
 7                                              By: __________________________
 8                                                 ROBERT A. RABBAT, ESQ.
                                                   Attorney for Specially Appearing
 9                                                 Defendants Jiangtian Sun
                                                    a/k/a John Sun d/b/a as Sun Time
10                                                 Piece Trade, LLC
11
     DATED: May 10, 2019                           THE THATER LAW GROUP, P.C.
12
13
                                                    /s/ Maile Lane Esteban-Trinidad
14                                                  MAILE LANI ESTEBAN-TRINIDAD
                                                    Attorney for Plaintiffs Hayden Kho, Jr. and
15                                                   Victoria G. Belo
16
17                                                 IT IS SO ORDERED:
18
           May 15, 2019
19 DATED: _______________
                                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
                                                   3
          JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR
       DEFENDANTS TO FILE RESPONSIVE PLEADING TO PLAINTIFFS’ COMPLAINT
